Citation Nr: 1427913	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to payment of attorney fees from past-due benefits resulting from a November 2011 rating decision that increased the Veteran's disability rating for bronchitis from 30 percent to 50 percent, effective from July 19, 2010.

2.  Entitlement to payment of attorney fees from past-due benefits resulting from a November 2011 rating decision that granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from November 1, 2008.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.  The appellant in this matter is his accredited representative before the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 administrative decision by the VA Regional Office (RO) in St. Petersburg, Florida that denied payment of attorney fees, claimed as due based on a rating decision in November 2011 that granted increased disability rating for the Veteran's service-connected bronchitis and also granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

  
FINDINGS OF FACT

1.  The RO issued a rating decision in November 2011 that granted the Veteran an increased disability rating for bronchitis from 30 percent to 50 percent, effective from July 19, 2010, and also granted the Veteran a TDIU effective from November 1, 2008.

2.  At the time of the November 2011 rating decision the appellant had a fee agreement in effect with the Veteran on the issue of increased rating for bronchitis, but he did not have a fee agreement with the Veteran on the issue of entitlement to a TDIU.





CONCLUSIONS OF LAW

1.  The criteria for payment of attorney fees resulting from an increased rating for bronchitis from 30 percent to 50 percent, effective from July 19, 2010, are met.  38 U.S.C.A. § 5904 (West Supp. 2013); 38 C.F.R. § 4.636 (2013).

1.  The criteria for payment of attorney fees resulting from a grant of TDIU effective from November 1, 2008, are not met.  38 U.S.C.A. § 5904 (West Supp. 2013); 38 C.F.R. § 4.636 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a)(West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (20132).  

In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

An attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 31 of Title 38 of the United States Code, but rather is seeking a decision on how those benefits will be distributed under another Chapter (in this case, Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, the Veteran and the appellant have been afforded appropriate notice and assistance.  Both parties were provided a Statement of the Case (SOC) in April 2013 that advised them of the reasons and bases for the RO's decision and provided them with the full text of the appropriate statute.  Both parties were afforded an appropriate opportunity to respond before the case was presented to the Board for adjudication.  

The appellant was advised of his entitlement to hearings before the RO's hearing officer and/or before the Board in conjunction with his appeal, but he has not requested such a hearing.  

The Veteran and the appellant have been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal.  As the issue before the Board is not related to a medical condition, there is no purpose to be served at this point by obtaining medical records or providing medical examination.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For the reasons set forth hereinabove, no further notification or assistance is necessary, and neither the Veteran nor the appellant is prejudiced by adjudication of the claim at this time.  



Applicable Legal Principles

Under the previous statute, a fee could not be charged, allowed or paid for services of agents and attorneys with respect to services provided before the date on which the Board first makes a final decision in the case; such a fee could be charged, allowed or paid in the case of services provided after such date only if the agent or attorney was retained with respect to such case before the end of the one-year period beginning on that date.  38 U.S.C.A. § 5904(c)(1) (2002).

Under the current statute, a fee may not be charged, allowed or paid for services of agents and attorneys with respect to services provided before the date on which a notice of disagreement (NOD) is filed with respect to the case.  38 U.S.C.A. § 5904(c)(1) (West Supp. 2013).  

Under the implementing directive for the current statute, fees may be charged for recovery on an NOD filed with respect to a decision that is received on or after June 20, 2007, but in cases where the NOD was filed on or before June 19, 2007, the previous criteria continue to apply.  38 C.F.R. § 14.636(c)(2) (2008-2013).

Factual Background

The factual background is not in dispute.

Review of the file shows the RO issued a rating decision in July 2002 that granted service connection for PTSD and assigned an initial rating of 30 percent; the Veteran filed a timely NOD in regard to the rating in July 2002.  The Veteran subsequently perfected an appeal, but the issue was never certified to the Board.  

In regard to bronchitis, the RO issued a decision in September 2005 that denied a rating higher than 30 percent for that disability.  The Veteran filed an NOD in October 2005.  The Board issued a decision in November 2008 that affirmed the denial.  The Veteran entered a fee agreement with the appellant in June 2009 in which the appellant was appointed to be the Veteran's representative before VA.

In July 2009 the United States Court of Appeals for Veterans Claims issued an Order granting a Joint Motion of the Parties to vacate the Board's November 2008 decision regarding evaluation of bronchitis.

In June 2010 the Board remanded the issue of entitlement to increased evaluation for bronchitis to the RO for further development.  The Board's remand recognized the appellant as the Veteran's current representative before VA.  The remand noted the appellant had submitted a letter in November 2009 requesting the Veteran be granted a TDIU, but also noted that because the RO had not adjudicated the issue of entitlement to TDIU is was not before the Board.  The Board's action referred the question of entitlement to TDIU to the RO for appropriate development.

In March 2012 the Board determined that the July 2002 rating decision regarding initial rating for PTSD (and resultant NOD in July 2002) was on appeal, and remanded the issue to the RO for development.  The Board's action also found that a claim for TDIU had been raised on appeal, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that issue as well.  

The Veteran filed a formal request for TDIU in August 2011.

The RO issued a rating decision in November 2011 that increased the rating for bronchitis from 30 percent to 100 percent, effective from July 19, 2010 (the date of a VA examination documenting increased severity of symptoms).  The same rating decision granted a TDIU effective from November 1, 2008 (the last date the Veteran had been gainfully employed).  The grant of TDIU was based on a combination of service-connected disabilities, to include both bronchitis and PTSD.  


Analysis

The RO essentially denied attorney fees based on a determination that both the increased rating for bronchitis and the grant of TDIU were not based on appellate review of the September 2005 rating decision for which the attorney had been engaged to represent the Veteran.  Rather, the increased rating for bronchitis was based on medical examination demonstrating increased severity, and the grant of TDIU was based on the Veteran's demonstrated last day of employment.  The RO also noted that the issue of TDIU was not in contention at the time of the September 2005 rating decision.

In response, the appellant contends he is entitled to fees for the increased rating for bronchitis because the increased rating was granted during his representation of the Veteran on that issue.  The appellant also asserts that he is entitled to fees for TDIU because TDIU is part and parcel of the increased rating claim, citing Rice.

The Board finds on review of the file that attorney fees are warranted for the award to the Veteran or increased rating for bronchitis.  There is no question that the appellant and the Veteran executed a fee agreement within one year of the Board's action denying the claim.  Although the increased rating was based on current symptoms, as the RO notes, this does not disqualify the appellant from receiving fees for past-due benefits awarded for a claim in which he successfully represented the Veteran under a valid fee agreement.  

However, the Board finds that attorney fees are not warranted for the grant of TDIU.  The Board acknowledges that a request for TDIU, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.   Rice, 22 Vet. App. 447.  However, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.  In this case, review of the rating decision in November 2011 shows very clearly that both bronchitis and PTSD factored significantly, perhaps equally, in the grant of TDIU.  

The appellant cannot be paid for past-due benefits resulting from increased rating for PTSD, as the NOD in that matter was filed in July 2002 (i.e., prior to June 19, 2007) and there has been no final decision by the Board; accordingly there is no valid fee agreement in regard to that issue.  It follows that fees cannot be paid based on a TDIU that was granted in large part on the Veteran's PTSD symptoms.   Similarly, there has never been an NOD filed in regard to the specific issue of entitlement to a TDIU, so there is no valid fee agreement in regard to that issue.

The Board acknowledges at this point that the question of entitlement to TDIU was first suggested to the Board in response to a letter from the appellant, in the capacity of the Veteran's representative.  However, submission of a claim on the Veteran's behalf does not entitle the appellant to fees after the benefit is granted, absent qualifying representation under 38 U.S.C.A. § 5904.  

Based on the evidence and analysis above, the Board finds the appellant is entitled to attorney fees based on the award to the Veteran of an increased rating for bronchitis, and his appeal is granted to that extent.  However, the Board finds the appellant is not entitled to attorney fees based on the award to the Veteran of a TDIU, and that claim is denied.  







ORDER

Entitlement to payment of attorney fees resulting from a November 2011 rating decision that increased the Veteran's disability rating for bronchitis from 30 percent to 50 percent is granted.

Entitlement to payment of attorney fees resulting from a November 2011 rating decision that granted the Veteran a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


